Citation Nr: 0823010	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for adult-acquired 
hydrocephalus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1983 to June 1986 
and Army National Guard service from June 1986 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the veteran's claim 
of service connection for adult-acquired hydrocephalus.  The 
veteran disagreed with this decision in August 2002.  He 
perfected a timely appeal in February 2003 and requested an 
RO hearing which was held in July 2003.

In December 2004, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  In October 2005, the Board 
denied the veteran's claim.  The veteran timely appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in October 2007, the Court vacated and remanded 
the Board's October 2005 decision.

The Board notes that, while the veteran's appeal was before 
the Court, the RO issued a rating decision in September 2007 
in which it determined, in pertinent part, that new and 
material evidence had not been received sufficient to reopen 
the veteran's claim of service connection for adult acquired 
hydrocephalus.  The Board finds that it was error for the RO 
to readjudicate this claim when it lacked jurisdiction to do 
so.

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The veteran contends that he incurred his currently diagnosed 
adult-acquired hydrocephalus during his Army National Guard 
service.  In its October 2007 decision, the Court directed VA 
to afford the veteran VA examination or to obtain a medical 
opinion concerning the nature and etiology of his adult-
acquired hydrocephalus.  Because the Board is bound by the 
Court's October 2007 decision, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for adult-acquired 
hydrocephalus since his separation from 
active service in the Army National Guard.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for VA 
examination(s) to determine the nature and 
etiology of his currently diagnosed adult-
acquired hydrocephalus.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination and 
review of the record, the examiner(s) 
should be asked to determine whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed adult-acquired hydrocephalus is 
related to active service.

3.  After completion of the foregoing, 
readjudicate the claim of service 
connection for adult-acquired 
hydrocephalus.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

